Citation Nr: 0921929	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel






INTRODUCTION

The appellant claims service connection for the cause of 
death of her husband, who had active service from July 1965 
to April 1969.  He died on April [redacted], 2002, and the appellant 
in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  According to the official certificate of death, the 
Veteran died on April [redacted], 2002, from respiratory arrest due to 
end stage renal disease.

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.

3.  The Veteran had been diagnosed with hepatitis C, and his 
primary renal diagnosis was cryoglobulinemic vasculitis.

4.  Applying the doctrine of reasonable doubt, the aggregate 
evidence shows that the Veteran's hepatitis C was related to 
his active service and that his cryoglobulinemic vasculitis 
was secondary to his hepatitis C.



CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
Veteran's death was due to disability which may be presumed 
to be secondary to a disability incurred in service.  
38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In view of the 
favorable action in this case as to service connection for 
the cause of the Veteran's death, any deviation in the 
execution of the VCAA requirements by the RO constituted 
harmless error, and does not prohibit decisional 
consideration of this matter.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2008).

In addition, service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including cardiovascular-renal disease, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected 
that the intended effect of the amendment was to conform VA 
regulations to the Allen decision, the regulatory amendment 
effectively resulted in a change in the law.  In this regard, 
while the overall intention of the amendment to 38 C.F.R. § 
3.310(b) was to implement the Allen decision, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements which must be satisfied before aggravation may 
be conceded and service connection granted.  In addressing 
the imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  
The present case predates the regulatory change.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

The Veteran's death certificate sates that he died on April 
[redacted], 2002, and that the immediate cause of death was 
respiratory arrest due to end stage renal disease.  

The Veteran was diagnosed with hepatitis C some time after he 
left active service in April 1969.  A review of the service 
treatment records shows that in March 1967 a foreign body, 
which could not be removed, was embedded in the Veteran's 
left eye.  At his April 1969 service discharge examination 
the Veteran was found to be in good health, and he was noted 
to have tattoos which had not been noted when he entered 
service.  The appellant submitted pictures from the Veteran's 
boot camp "yearbook" showing men being inoculated with air 
guns.  In January 2008, a man who had served with the Veteran 
wrote that he and the Veteran had gotten tattoos in Hong Kong 
together during service.

In December 1993, J.S., M.D., a private physician, wrote that 
the Veteran suffered from mixed cryoglobulinemia, which 
caused kidney, blood, and heart problems.  The Veteran 
received a blood transfusion due to anemia under the care of 
Dr. S in December 1993.  Dr. S wrote in June 1995 treatment 
notes that the Veteran suffered from cryoglobulinemic 
vasculitis and that he had renal insufficiency, probably 
secondary to cryoglobulinemia, and cardiac tamponade 
secondary to laceration.  In February 1996, Dr. S noted that 
the Veteran's renal functioning had been slowly declining 
over the last couple of years.  

The results of a May 1998 CT scan from private treatment were 
suggestive of edema and a general condition like renal 
failure.  In January 1999 the Veteran was hospitalized for 
two weeks after presenting with hallucinations and confusion.  
He underwent several dialysis treatments during his 
hospitalization.  Dr. S's treatment notes from February 1999 
indicate that the Veteran had recently been hospitalized for 
acute renal failure, probably due to a combination of 
pneumonia, ACE inhibitors, and underlying chronic 
glomerulonephritis.  Dr. S's diagnosis of the Veteran was 
renal failure, fluid retention, anemia, hypertension, 
cryoglobulinemia, and hepatitis C.

S.J.T., M.D., conducted a kidney pre-transplant evaluation in 
September 2000.  Dr. T noted that the Veteran had been 
diagnosed with renal disease based on a renal biopsy and 
serum analysis.  Despite treatment, the Veteran had developed 
renal insufficiency in the years after the diagnosis, and was 
started on dialysis in January 1998.  Dr. T wrote that the 
Veteran's hepatitis C had a potential impact as it related to 
the Veteran's primary renal disease.

Dr. S wrote in May 2001 that the Veteran had lost the use of 
both his kidneys over the last three years and was going to 
dialysis three times a week to filter his blood.  The 
Veteran's symptoms included severe lethargy and fatigue, poor 
appetite, and poor vision related to renal disease.

In July 2001 the Veteran was hospitalized, and a chest X-ray 
showed mild congestive heart failure.  The diagnosis was 
anemia, hypertension, and cryoglobulinemia, and he was 
described as having end stage renal disease secondary to 
cryoglobulinemia.  He received blood transfusions and 
dialysis during his hospitalization.  At August 2001 
inpatient treatment at D Hospital, it was noted that the 
Veteran had a history of end stage renal disease secondary to 
hepatitis C and cryoglobulinemia.  The Veteran also reported 
to the D Hospital emergency department in August 2001 with 
shortness of breath, and was diagnosed with acute respiratory 
distress secondary to congestive heart failure, bilateral 
pleural effusion, and severe anemia.  

Dr. S wrote in January 2003 that the Veteran died of 
complications from end stage renal disease, and that his 
primary renal diagnosis was cryglobulinemic vasculitis.  The 
Veteran's symptoms included extreme weakness, fatigue, 
shortness of breath, and limitations in performing activities 
of daily living.

In February 2009, M.A.K., M.D., reviewed the Veteran's 
records at the request of the Board.  Dr. K, Chief of 
Gastroenterology at a VA Medical Center and also a Professor 
of Medicine, opined that, although hepatitis C could be 
transmitted through inoculations using air guns, there was 
less than a 50 percent probability that this had occurred 
with the Veteran.  However, Dr. K believed that there was 
more than a 50 percent probability that the Veteran's 
hepatitis C resulted from the tattoos that he acquired in 
service.  In an April 2009 addendum to his report, Dr. K 
wrote that there is more than a 50 percent likelihood that 
the Veteran's cryglobulinemia was a result of his hepatitis C 
infection.  Dr. K added that, regardless of the cause of 
hepatitis C, cryglobulinema is a well established 
complication of that disorder.

Having weighed the evidence both in support and against the 
claim of service connection for the cause of the Veteran's 
death, the Board concludes that a preponderance of the 
evidence is not against finding in favor of the appellant.  
The evidence shows that the Veteran obtained tattoos during 
his active service, and Dr. K has opined that it is more 
likely than not that the Veteran contracted hepatitis C from 
getting those tattoos.  The Veteran's death certificate 
states that the cause of death was respiratory arrest due to 
end stage renal disease.  Dr. S wrote in January 2003 that 
the Veteran's primary renal diagnosis was cryglobulinemic 
vasculitis. 

Dr. K wrote in April 2009 that there is more than a 50 
percent likelihood that the Veteran's cryglobulinemia was the 
result of his hepatitis C infection.  Therefore, the Board 
finds that the evidence is not against finding that the 
Veteran's hepatitis C was incurred during his active service 
and contributed substantially or materially to the cause of 
his death.  See 38 C.F.R. § 3.312.  Resolving reasonable 
doubt in the appellant's favor, the Board finds that service 
connection is warranted for the cause of the Veteran's death.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


